Title: [Draft Resolution Concerning Instructions to Delegates, March—April 1776.]
From: Adams, John
To: 


       Whereas, the present State of America, and the cruel Efforts of our Enemies, render the most perfect and cordial Union of the Colonies and the utmost Exertions of their Strength, necessary for the Preservation and establishment of their Liberties, therefore
       Resolved. That it be recommended to the several Assemblies and Conventions of these united Colonies, who have limited the Powers of their Delegates in this Congress, by any express Instructions, that they repeal or suspend those Instructions for a certain Time, that this Con­gress may have Power, without any unnecessary Obstruction or Embarrassment, to concert, direct and order, such further Measures, as may seem to them necessary for the Defence and Preservation, Support and Establishment of Right and Liberty in these Colonies.
      